 



voting agreement

 

THIS VOTING AGREEMENT (this “Agreement”) dated as February 28, 2018, is made
among Shai Lustgarten, George Zicman, and Quest Solution, Inc., a Delaware
corporation (the “Company”).

 

Recitals:

 

A. George Zicman is the beneficial owner of certain shares of the common stock
of the Company and shares of Preferred Stock as set forth on Schedule A (the
“Shares”), and is the beneficial or record owner or are otherwise able to direct
the voting of the Shares. For purposes of this Agreement, the Shares will
include all securities issued or exchanged in respect to the Shares.

 

B. The Parties wish to agree to enter into this Agreement to restrict the voting
of the Shares as set forth in this Agreement.

 

Agreement:

 

1. Term. The term (“Term”) of this Agreement shall commence on the date set
forth above and shall terminate upon the earlier to occur of: (a) written
consent of all parties to this Agreement, or (b) the departure of Shai
Lustgarten as the CEO of Quest Solution, Inc. Upon the sale of shares, the
respective interest in this agreement will expire.

 

2. Representations and Warranties. George Zicman represents and warrants to the
other Parties that, as of the date of this Agreement: (a) George Zicman is the
beneficial and record owner of all the Shares, has the sole right to vote the
Shares free of any lien, and has not entered into any voting agreement or other
similar agreement with or granted by any person or any proxy (whether revocable
or irrevocable) in respect of the Shares (other than pursuant to this
Agreement); (b) this Agreement is a valid and binding agreement enforceable
against George Zicman in accordance with its terms; (c) George Zicman has the
full and unrestricted legal power, authority, and right to enter into, execute,
deliver, and perform this Agreement without the consent or approval of any other
person; (d) the execution, delivery, and performance by George Zicman of this
Agreement does not (i) violate or breach any provision of any law or order
applicable to George Zicman or (ii) violate, breach, or cause a default under,
or result in the creation of a lien pursuant to, any agreement or instrument to
which George Zicman is a party or to which it or any of its properties may be
subject.

 

3. Irrevocable Proxy. George Zicman hereby constitutes and appoints Shai
Lustgarten with full power of substitution, to vote, in his sole discretion, all
of the Shares of Quest Solution, Inc. which George Zicman beneficially owns
(including any shares of Common Stock issuable upon conversion of any other
securities beneficially held by George Zicman, including the Series A Preferred
Stock), at all meetings, annual or special, of shareholders, or any adjournment
or adjournments of the same, and in all unanimous or non-unanimous written
consents of shareholders, with respect to all matters submitted to the
shareholders of the Company for approval. This proxy does not cover any matters
involving the creation of a new or cancelation of an existing class of stock, a
reverse split (except in connection with an uplisting of the Company’s common
stock onto a National Securities Exchange), dividend of stock or any change of
control to the Company. The proxy granted pursuant to the immediately preceding
sentences is given in consideration of this Agreement, the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, is coupled with an interest and
shall be irrevocable unless and until this Agreement terminates or expires
pursuant to Section 1. George Zicman to be made aware in writing each time the
voting proxy, whether written consent or full shareholder vote, is utilized.
George Zicman hereby revokes any and all previous proxies with respect to the
Shares and shall not hereafter, unless and until this Agreement terminates or
expires pursuant to Section 1, purport to grant any other proxy or power of
attorney with respect to any of the Shares, deposit any of the Shares into a
voting trust or enter into any agreement (other than this Agreement),
arrangement or understanding with any person, directly or indirectly, to vote,
grant any proxy or give instructions with respect to the voting of any of the
Shares, in each case, with respect to any of the matters set forth in this
Agreement.

 

   

 

 

4. Covenants. During the Term of this Agreement, Shai Lustgarten covenants and
agrees that he shall use best efforts to: (a) vote the Shares of Quest Solution
at every meeting of the shareholders of the Company, and where any vote,
consent, or other approval (including by written consent) of the shareholders is
sought; and (b) not enter into any voting agreement or grant a proxy or power of
attorney in respect of the Shares in any manner inconsistent with his
obligations under this Agreement or take any other action that is inconsistent
with his obligations under this Agreement, including any action that would harm
the underlying shareholder’s interest, prevent, or materially delay the
consummation of any transaction.

 

5. Miscellaneous Provisions.

 

5.1 Amendment. This Agreement may not be amended except by a written instrument
executed by each of the parties.

 

5.2 Assignment. No party shall assign or delegate its rights or obligations
under this Agreement or any part of such rights or obligations without the prior
written consent of the other parties, and any assignment made without written
consent shall be void and of no force or effect.

 

5.3 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall constitute one and the same instrument.

 

5.4 Entire Agreement. This Agreement constitutes the entire agreement among the
parties in respect of the voting agreement governing the Shares and supersedes
all prior agreements or understandings among regarding the same subject matter.

 

5.5 Further Assurances. Each party will, upon request of the Company, execute
and deliver any additional documents deemed by the Company to be reasonably
necessary or desirable to complete and effectuate the transactions contemplated
by this Agreement.

 

5.6 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York.
Legal proceedings relating to this Agreement that are commenced against Company
may be commenced only in the state or federal courts in New York County, New
York. Any such legal proceedings that are commenced against the Company or
against any party to this Agreement may be commenced only in the state or
federal courts in New York County, New York. Each of the parties consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue in New York,
New York.

 

5.7 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of the parties and their respective legal successors-in-interest
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

 

5.8 Severability. If any provision of this Agreement, or the application of a
provision to any person or circumstance, shall be held invalid under the
applicable law of any jurisdiction, the remainder of this Agreement or the
application of a provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby. Also, if any provision of this
Agreement is invalid or unenforceable under any applicable law, then the
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such law. Any provision of
this Agreement that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Agreement.

 

   

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the day and year first written above.

 

AGREED TO AND ACCEPTED BY:

 

  Quest Solution, Inc.             By: Shai Lustgarten   Its: CEO            
By: George Zicman

 

   

 

 

Schedule A

 

The following represents the shares of Common Stock, Preferred Stock and any
other securities containing voting rights which are beneficially owned by Zicman
and which are covered by this Voting Agreement:

 

(i) 100,000 shares of Common Stock $0.001 per value (the “Common Shares”)

 

(ii) 1,641,000 shares of Series C Preferred Stock $0.001 per value (the
“Preferred Shares”)

 



   

 

 

 

